Ultimus Managers Trust FILED VIA EDGAR November 25, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimus Managers Trust File No. 333-180308 Series Portfolios (the “Funds”): Barrow All-Cap Core Fund and Barrow All-Cap Long/Short Fund Ladies and Gentlemen: Enclosed for filing pursuant to Rule 497(e) under the Securities Act of 1933, as amended, (the “1933 Act”) are exhibits containing interactive data format risk/return summary information that reflect the risk/return summary information in the supplement for the Funds as filed pursuant to Rule 497(e) under the 1933 Act on November 8, 2013 (Accession Number: 0001111830-13-000735). Please contact the undersigned at 513/587-3451 if you have any questions concerning this filing. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
